UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-7423


CURTIS RICHARDSON, a/k/a Curtis D. Richardson, a/k/a Curtis Dale
Richardson,

                     Plaintiff - Appellant,

              v.

MATT MAHON, Loris, SC Policeman, individual and official capacity,

                     Defendant - Appellee,

              and

KAREN SHEPHERD, Chief of Police of Loris, SC, individual and official capacity;
SGT RICHARDSON, individual and official capacity; MAJOR JOHNSON,
individual and official capacity; SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS CLASSIFICATION SUPERVISOR (NAME UNKNOWN),
individual and official capacity; OFFICER JEFF GORE,

                     Defendants.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Mary G. Lewis, District Judge. (4:15-cv-03317-MGL)


Submitted: July 13, 2021                                          Decided: August 5, 2021


Before NIEMEYER and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Curtis Robinson, Appellant Pro Se. Jerome Scott Kozacki, WILLCOX BUYCK &
WILLIAMS, PA, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

         Curtis Richardson appeals the district court’s judgment finding in favor of

Defendant in accordance with the jury’s verdict and dismissing Richardson’s civil action.

On appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

34(b).    Because Richardson’s informal brief does not present any specific claims

challenging the judgment, he has forfeited appellate review. See Jackson v. Lightsey, 775

F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth

Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly, we

affirm the district court’s judgment. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




                                             3